NO. 12-15-00059-CR

                            IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

DERRICK DEMOND COOKS,                              §       APPEAL FROM THE 241ST
APPELLANT

V.                                                 §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §       SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
          Derrick Demond Cooks appeals his conviction for possession of a controlled substance.
He raises one issue on appeal regarding the trial court’s denial of his motion to suppress. We
affirm.


                                            BACKGROUND
          A Smith County grand jury indicted Appellant for the offense of possession of a
controlled substance, namely phencyclidine, in an amount of less than one gram. Appellant
pleaded not guilty, and a jury trial was held. Ultimately, the jury found Appellant guilty of the
offense and assessed his punishment at two years of confinement with a fine of $6,500.00. This
appeal followed.
                                      PRESERVATION OF ERROR
          In his sole issue, Appellant contends that the trial court erred in overruling his motion to
suppress. Specifically, Appellant argues that the search of his pockets “exceeded the scope of
any legally permissible search.” The State contends that Appellant did not present this argument
to the trial court.
Applicable Law
       Failure to present a timely and specific objection, request, or motion to the trial court for
a ruling results in waiver or forfeiture of the right to present the claim on appeal. See TEX. R.
APP. P. 33.1; Mendez v. State, 138 S.W.3d 334, 341–42 (Tex. Crim. App. 2004).                                The
requirement that complaints be raised in the trial court (1) ensures that the trial court will have an
opportunity to prevent or correct errors, thereby eliminating the need for a costly and time-
consuming appeal and retrial; (2) guarantees that opposing counsel will have a fair opportunity to
respond to complaints; and (3) promotes the orderly and effective presentation of the case to the
trier of fact. Gillenwaters v. State, 205 S.W.3d 534, 537 (Tex. Crim. App. 2006); Stinecipher v.
State, 438 S.W.3d 155, 159 (Tex. App.—Tyler 2014, no pet.).
       A party need not spout “magic words” to make a valid objection. Ford v. State, 305
S.W.3d 530, 533 (Tex. Crim. App. 2009). To avoid forfeiture of a complaint on appeal, all a
party has to do is


       let the trial judge know what he wants, why he thinks himself entitled to it, and to do so clearly
       enough for the judge to understand him at a time when the trial court is in a proper position to do
       something about it.


Id. (quoting Lankston v. State, 827 S.W.2d 907, 909 (Tex. Crim. App. 1992)). The urging of a
motion to suppress is one method of preserving error.
       A motion to suppress evidence is a specialized objection to the admissibility of evidence.
Black v. State, 362 S.W.3d 626, 633 (Tex. Crim. App. 2012). However, where a motion to
suppress makes broad arguments and otherwise fails to bring the specific matter to the trial
court’s attention that an appellant later seeks to raise on appeal, error is not preserved. See
Gomez v. State, 459 S.W.3d 651, 668 (Tex. App.—Tyler 2015, pet. ref’d). When considering
argument on a motion to suppress, “a complaint that could, in isolation, be read to express more
than one legal argument will generally not preserve all potentially relevant arguments for
appeal.” Id. (quoting Resendez v. State, 306 S.W.3d 308, 314 (Tex. Crim. App. 2009)). Only
when there are clear contextual clues indicating that the party was, in fact, making a particular
argument will that argument be preserved. Id.
       Lastly, an issue on appeal must comport with the objection made at trial, i.e., an objection
stating one legal basis may not be used to support a different legal theory on appeal. Bekendam
v. State, 441 S.W.3d 295, 300 (Tex. Crim. App. 2014); Walker v. State, 469 S.W.3d 204, 210


                                                       2
(Tex. App.—Tyler 2015, pet. ref’d). Thus, when an appellant’s trial objection does not comport
with his argument on appeal, he has forfeited his right to raise the issue. Clark v. State, 365
S.W.3d 333, 339 (Tex. Crim. App. 2012); Ibarra v. State, 11 S.W.3d 189, 197 (Tex. Crim. App.
1999).
Discussion
         Appellant’s motion to suppress alleged, among other things, that Smith County Sheriff
Deputy Corey Cameron violated his constitutional and statutory rights “under the Fourth, Fifth,
Sixth and Fourteenth Amendments to the United States Constitution, Article I, Section 9 of the
Texas Constitution, and under Article 38.23 of the Texas Code of Criminal Procedure.” The
motion further alleged that any evidence seized in connection with the case was “seized without
warrant, probable cause or other lawful authority” in violation of Appellant’s rights “pursuant to
the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United States Constitution, Article I,
Sections 9, 10, and 19 of the Constitution of the State of Texas.”
         At the conclusion of testimony during the hearing on Appellant’s motion to suppress, trial
counsel made the following statement:


         Judge, it’s my motion, and I’ll just submit on the motion and the evidence and ask the Court to
         find that the stop was made because the car was—the vehicle was targeted without the requisite
         probable cause and ask the Court to find that the evidence should not be admissible and should be
         suppressed.


Trial counsel did not raise any issue regarding the search of Appellant’s pockets before the trial
court.
         Appellant’s written motion is insufficient in itself to preserve for appeal the specific
argument that Officer Cameron’s search of Appellant’s pockets exceeded the scope of a Terry
pat-down, as Appellant argues in his brief. See Gomez, 459 S.W.3d at 669. Moreover, trial
counsel’s announcement to the trial court challenging the traffic stop cannot now be used to
support Appellant’s contention that the officer’s search of his pockets was impermissible. See
Walker, 469 S.W.3d at 210. Appellant failed to preserve error because his argument to the trial
court does not comport with the argument he now makes on appeal. See Bekendam, 441 S.W.3d
at 300; Clark, 365 S.W.3d at 339. Accordingly, we overrule Appellant’s sole issue.




                                                        3
                                                   DISPOSITION
         Having overruled Appellant’s sole issue, the judgment of the trial court is affirmed.


                                                                 JAMES T. WORTHEN
                                                                    Chief Justice

Opinion delivered December 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          4
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 30, 2015


                                        NO. 12-15-00059-CR


                                 DERRICK DEMOND COOKS,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                Appeal from the 241st District Court
                        of Smith County, Texas (Tr.Ct.No. 241-1485-14)

              THIS CAUSE came to be heard on the appellate record and briefs filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
              It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the
court below be in all things affirmed, and that this decision be certified to the court below for
observance.
                   James T. Worthen, Chief Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.